DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of group I (claims 1-10) in the replay filed on 01/14/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim is indefinite because it is unclear what structure is performing the claim limitation of “the reflected RF waves have not yet arrived at a surface of the 
Regarding claim 10, claim is indefinite because it is unclear what structure is performing the claim limitation of “wherein the reflected RF waves do not cancel, affect, nor interfere with non-reflected RF waves in target areas within the patient’s head, and serve to increase imaging sensitivity”.  Claims 1 and 8 are directed to a system claim with ultrasound transducer, antenna and MR device, however, it is unclear what structure is performing the claim limitation of claim 10, and it is unclear how wherein the reflected RF waves do not cancel, affect, nor interfere with non-reflected RF waves in target areas within the patient’s head, and serve to increase imaging sensitivity is being performed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly et al. (US 2013/0006106; hereinafter O’Reilly), in view of Salomir et al. (US 2014/0266189; hereinafter Salomir).
Regarding claim 1, O’Reilly discloses a system and method for controlling focused ultrasound treatment.  O’Reilly shows a system for transcranial magnetic resonance guided focused ultrasound (see 200 in fig. 2, page [0024]), the system comprising: a transcranial ultrasound transducer (see 206 in fig. 2; par. [0023]) configured to apply ultrasound radiation to a patient’s head (see par. [0023]).
But, O’Reilly fails to explicitly state an antenna that reflects RF waves, wherein the antenna is configured to be positioned between the transducer and the patient’s head.
Salomir discloses a RF shield for use in a magnetic resonance system.  Salomir teaches an antenna that reflects RF waves (fig. 1-3 show a RF shield with wire for shielding purpose; see abstract; par. [0019], [0027]), wherein the antenna is configured to be positioned between the transducer and the patient’s (see par. [0019], [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modify the invention of O’Reilly to incorporate an antenna that reflects RF waves, wherein the antenna is configured to be positioned between the transducer and the patient’s head, as taught by Salomir, to shield electromagnetic energy, yielding minimal b1-artifacs.  The Examiner notes that the wire will be positioned between the transducer and the patient’s head after the modification of O’Reilly system with Salomir.
Regarding claim 2, O’Reilly in view of Salomir disclose the invention substantially as described in the 103 rejection above, furthermore, O’Reilly shows a portion of the patients head is surrounded by a fluid (see par. [0018], [0023]), and Salomir teaches the antenna is surrounded by a fluid (see par. [0027]).
Regarding claim 3, O’Reilly in view of Salomir disclose the invention substantially as described in the 103 rejection above, furthermore, O’Reilly shows wherein the fluid is water (see par. [0018], [0023]).
Regarding claim 4, O’Reilly in view of Salomir disclose the invention substantially as described in the 103 rejection above, furthermore, Salomir shows wherein the antenna is suspended in the fluid via a support operatively connected to the transducer (see par. [0027]).
Regarding claim 5, O’Reilly in view of Salomir disclose the invention substantially as described in the 103 rejection above, furthermore, Salomir teaches the antenna is passive such that there is no electrical connection thereto (fig. 1-3 shows the wire has not electrical connection).
Regarding claim 6, O’Reilly in view of Salomir disclose the invention substantially as described in the 103 rejection above, furthermore, O’Reilly shows the antenna comprises two crossed wires (see fig. 1-3).
Regarding claim 7, O’Reilly in view of Salomir disclose the invention substantially as described in the 103 rejection above, furthermore, O’Reilly shows the antenna comprises at least one wire (see fig. 1-3).
Regarding claim 8, O’Reilly in view of Salomir disclose the invention substantially as described in the 103 rejection above, furthermore, O’Reilly shows an MR device configured to image the patient’s head while the ultrasound radiation is applied by the transducer to the patient’s head (see par. [0019], [0023]).
Regarding claim 9, the claim limitation “the reflected RF waves have not yet arrived at a surface of the transducer and have not been reflected at the surface of the transducer" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by O’Reilly and Salomir is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.
Regarding claim 10, the claim limitation “wherein the reflected RF waves do not cancel, affect, nor interfere with non-reflected RF waves in target areas within the patient’s head, and serve to increase imaging sensitivity" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by O’Reilly and Salomir is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793